DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 28, 2022, has been entered.
Claims 1, 7, 9-13, 15, 18-19, and 22 are amended; claim 21 is canceled.	
The applicant contends that the cited prior art fails to disclose a reaction chamber which translates vertically above and below the substrate holder. With Pavone, for instance, the reaction chamber never moves above the substrate holder (p. 8).
In response, the examiner concurs and has withdrawn the prior art rejections to claim 1. The cited prior art does not teach each of an outer chamber, a reaction chamber, and a substrate holder, whereby the reaction chamber moves above and below said substrate holder for purposes of substrate loading and processing, and wherein an exhaust line comprising bellows connects the reaction chamber to the outer chamber and permits the vertical movement of the former. 
112 rejections, however, continue to obtain, and independent claims 11 and 19 are much broader in scope and remain rejected under similar grounds to those elaborated in the previous Office letter.
Separately, according to the specification, it seems the reaction chamber (120) is distinct from the superjacent and stationary in-feed tube (160) ([0064]; Fig. 1). This means that the reaction chamber, in its entirety, translates vertically. As such, there is no need to clarify whether a given subcomponent of the reaction chamber moves or does not move with the reaction chamber – by definition, it must. The examiner, then, prescribes deletion of any reference to the “vertically extending sidewall” – a feature only recently introduced by the applicant – and suggests simply reciting the vertical movement of the reaction chamber between lowered and processing positions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The sixth paragraph of claim 1 specifies that a sidewall of the reaction chamber that “moves with the reaction chamber.” This syntax is nonsensical, as it is already presupposed that if a given component moves in its entirety, then any subcomponent must also move, by definition. For instance, if one’s arm is moving, there is no need to further specify that the elbow is also in motion. 
Further, for the reasons elaborated under the Response to Arguments section, above, the examiner believes removing the feature of the “vertically extending sidewall” will strengthen the claim’s clarity. The examiner suggests the following revision of paragraph six:
Wherein the reaction chamber moves from below the substrate loading level at the lowered position to above both the substrate loading level and the substrate holder at the processing position.
Lastly, the penultimate paragraph of claim 1 describes the reaction chamber as moving “up-and-down.” The claim has already characterized the reaction chamber as moving vertically, and for purposes of continuity, the examiner prescribes the phrase: …when the reaction chamber is moved vertically. 
Claim 11 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. The fourth paragraph of claim 11 specifies that a sidewall of the reaction chamber “moves with the reaction chamber.” This syntax is nonsensical, as it is already presupposed that if a given component moves in its entirety, then any subcomponent must also move, by definition. The examiner prescribes relying upon the Office’s suggested language, above, to resolve this matter.
Secondly, the same paragraph refers to “the substrate holder,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will accept the prior art disclosure of a holder as satisfying the contested limitation.
Separately, the penultimate paragraph of claim 11 describes the reaction chamber as moving “up-and-down.” The claim has already characterized the reaction chamber as moving vertically, and for purposes of continuity, the examiner prescribes the phrase: …when the reaction chamber is moved vertically. 
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the downward movement of both the “reaction chamber and the vertically extending sidewall” forms the loading opening. This syntax implies that movement of both is required to form the loading opening, but this is illogical. For instance, does movement of the sidewall, which is a subcomponent of the reaction chamber, not also establish movement of the reaction chamber (and vice-versa)? In other words, because one is a subcomponent of the other, their respective movements cannot be decoupled. The examiner suggests simply specifying that the downward movement of the sidewall forms the loading opening.
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to the act of “detaching the reaction chamber from an upper stationary part.” Assuming the upper stationary part is a member of the reaction chamber, how can the reaction chamber separate from itself? This is like saying that one’s arm decouples from the elbow. Clarification is required. To advance prosecution, the examiner will interpret this act as referring to the detachment of the sidewall from the upper stationary part.
Secondly, as with claim 12, this claim refers to the downward movement of both the “reaction chamber and the vertically extending sidewall,” improperly implying that the movement of these two components is separable. Again, the examiner suggests simply specifying that the downward movement of the sidewall, by itself.
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite. The fourth paragraph of this claim specifies that a sidewall of the reaction chamber “moves with the reaction chamber.” This syntax is nonsensical, as it is already presupposed that if a given component moves in its entirety, then any subcomponent must also move, by definition. The examiner prescribes relying upon the Office’s suggested language, above, to resolve this matter.
Secondly, the same paragraph refers to “the substrate holder,” but this term lacks antecedent basis. Correction is required. To advance prosecution, the examiner will accept the prior art disclosure of a holder as satisfying the contested limitation.
Lastly, the penultimate paragraph of claim 19 describes the reaction chamber as moving “up-and-down.” The claim has already characterized the reaction chamber as moving vertically, and for purposes of continuity, the examiner prescribes the phrase: …when the reaction chamber is moved vertically. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpi et al., US 2014/0087093, in view of Pavone et al., US 4,439,261.
Claims 11, 15, 18-20: Figures 5 and 6 of Kilpi limn a deposition apparatus comprising a reaction chamber (335), a substrate holder (361), and a moving element (551) including a flexible bellows [0061-62]. Said moving element forms part of an exhaust line (305) below the reaction chamber so that fluid passes therethrough [0059]. Further, to enable substrate transfer, the moving element allows vertical movement of the reaction chamber between processing and loading positions [0063]. In this embodiment, the upper portion of the reaction chamber translates vertically while the lower portion remains fixed, so the loading position is actually a raised position, whereas the claim set names the loading position as “lowered.” Remedying the deficiency, however, is Pavone, who avails a bellows (24) to facilitate the vertical movement of the lower portion of a reaction chamber to shift between processing and loading positions (Figs. 1A-B). Concerning the relative separation of upper and lower reaction chamber portions to permit substrate transfer, the Office considers the movement of either portion to be equivalent for this purpose, whereby the selection of one or the other alternative would have been within the scope of ordinary skill. 
Kilpi, however, is silent regarding the matter of an outer chamber, but Pavone encloses the reaction chamber (14) with an outer one (10) to ensure the confinement of the processing environment when the processing chamber separates during substrate loading. As Kilpi shares this objective, it would have been obvious to the skilled artisan to environ the reaction chamber with a second, outer chamber. 
Lastly, the new material refers to “the substrate holder” but, for reasons elaborated by the 112 rejections, above, this term lacks antecedent basis and appropriate contextualization. Even so, Kilpi clearly shows the upper rim of the reaction chamber (335) at a vertical height exceeding that of the substrate holder (362), as each independent claim requires (Fig. 3).
Claims 12-13: Via a downward movement of Pavone’s reaction chamber, a loading opening forms between the bottom surface of the reaction chamber and an upper stationary part (14) to which the reaction chamber couples.
Claim 14: Pavone forms a loading port (11) at the side of the outer chamber (10). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpi in view of Pavone, and in further view of Koshimizu et al., US 6,818,560.
Kilpi is silent regarding the relative pressures of the intermediate and reaction spaces. In supplementation, Koshimizu establishes that it is known to provide higher pressures in the spaces adjacent to a process chamber so as to inhibit the diffusion of contaminants therefrom (3, 11-16). As Kilpi shares this desideratum, it would have been obvious to regulate the intermediate space at a greater pressure than that of the reaction chamber.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Akae et al., US 2010/0136773. As shown by Figures 4 and 5, Akae discloses a vertically movable reaction chamber which translates between lowered and processing positions, respectively. Further, a bellows (85) enables this movement while also providing an path (134) below the reaction chamber [0163].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716